

EXHIBIT 10.17
AWARD NOTICE
UNDER THE ANSYS, INC.
FIFTH AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
Name of Participant:                 
Target Award:             
Grant Date of Target Award:     
Performance Measurement Period: January 1, 2019 to December 31, 2021


Pursuant to the ANSYS, Inc. Fifth Amended and Restated Long-Term Incentive Plan
(the “Plan”), ANSYS, Inc. (the “Company”) has selected the Participant named
above to be awarded the Target Award specified above, subject to the terms and
conditions of the Plan and this Award Notice. Capitalized terms used but not
defined in this Award Notice shall have the meaning given such terms in the
Plan. A copy of the Plan is attached hereto as Exhibit A.
1.Acceptance of Award. The total number of Restricted Stock Units that may be
credited to the Participant (if any) shall be determined by the Company’s
performance during the Performance Measurement Period specified above and as set
forth in Section 4(b) of the Plan. The Measurement Period Target for the
Performance Measurement Period shall be equal to the Target Award. The actual
number of Restricted Stock Units that may be credited could be up to 200% of
such Target Award and could also be lower than the Target Award and could be
zero.
2.    Termination of Employment. Subject to Section 3 below, if at any time
prior to the conclusion of the Performance Measurement Period, the Participant’s
employment with the Company terminates for any reason, the Participant shall
automatically forfeit the right to receive any portion of the Award.
Notwithstanding the foregoing, if the Participant’s employment with the Company
is terminated on account of the Participant’s death or Disability (as defined
below), any Restricted Stock Units that are not vested will remain eligible to
vest in accordance with their terms based upon achievement of the applicable
performance condition and subject to the Company’s certification of the
performance metric attainment but on a prorated basis based upon the number of
months that the Participant provided services as a Participant to the Company
prior to the Participant’s death or Disability during the applicable performance
period. For purposes hereof, “Disability” shall mean the Participant’s
termination of employment with the Company: (i) after becoming eligible to
receive benefits under the Company’s then current long-term disability plan that
is applicable to the Participant; (ii) where the Participant is not eligible
under a Company long-term disability plan, after being officially declared
permanently disabled under the mandatorily applicable health or welfare
regulations of the applicable jurisdiction; or, (iii) in the absence of such a
determination under said regulations, after being officially declared
permanently disabled by a physician appointed by the Company in its sole
discretion.





--------------------------------------------------------------------------------




3.    Change in Control. Upon a Change in Control, the Award shall be treated as
specified in Section 6 of the Plan.
4.    Issuance of Shares.
(a)    Each Restricted Stock Unit relates to one share of the Company’s Stock.
Shares of Stock (if any) shall be issued and delivered to the Participant in
accordance with the terms of this Award Notice and of the Plan upon compliance
to the satisfaction of the Committee with all requirements under applicable laws
or regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Committee as to such compliance shall
be final and binding on the Participant.
(b)    Until such time as shares of Stock are issued to the Participant pursuant
to the terms hereof and of the Plan, the Participant shall have no rights as a
stockholder with respect to any shares of Stock underlying the Restricted Stock
Units, including but not limited to any voting rights.
5.    Non-Competition and Non-Solicitation. As additional consideration for the
grant of this Award to the Participant, the Participant hereby agrees that he or
she shall not, at any time during his or her employment with the Company, [for
non-California employees only]: and for a period of one year immediately after
the termination of such employment (no matter if terminated by the Participant
or the Company and no matter what the reason for that termination),] engage for
any reason, directly or indirectly, whether as owner, part-owner, shareholder,
member, partner, director, officer, trustee, employee, agent or consultant, or
in any other capacity, on behalf of himself or herself or any firm, corporation
or other business organization other than the Company and its subsidiaries, in
any one or more of the following activities:
(a)    the development, marketing, solicitation, or selling of any product or
service that is competitive with the products or services of the Company, or
products or services that the Company has under development or that are subject
to active planning at any time during Participant’s employment;
(b)    the use of any of the Company’s confidential or proprietary information,
copyrights, patents or trade secrets which was acquired by the Participant as an
employee of the Company and its subsidiaries; or
(c)    any activity for the purpose of inducing, encouraging, or arranging for
the employment or engagement by anyone other than the Company and its
subsidiaries of any employee, officer, director, agent, consultant, or sales
representative of the Company and its subsidiaries or attempt to engage any of
them in a manner which would deprive the Company and its subsidiaries of their
services or place them in a conflict of interest with the Company and its
subsidiaries.
The Participant acknowledges and agrees that the activities set forth in (a)-(c)
(above) are adverse to the Company’s interests, and that it would be inequitable
for Participant to benefit from this Award should Participant engage in any such
activities during or within one year after termination of his or her employment
with the Company. The Participant may be released from his or her obligations as
stated above only if the Committee (or its duly appointed agent) determines in
its sole discretion that such action is in the best interests of the Company and
its subsidiaries.


2



--------------------------------------------------------------------------------




6.    Claw-Back of Award Proceeds. The Committee shall have the authority to
unilaterally terminate this Award and/or cause some or all of the proceeds
relating to this Award that have been received by the Participant to become
immediately due and payable by the Participant to the Company upon the
occurrence of any of the following events:
(a)    the Participant’s violation of Section 5 of this Agreement (entitled
Non-Competition and Non-Solicitation);
(b)    the material restatement of the Company’s financial statements due to
misconduct by the Participant;
(c)    the material restatement of the Company’s financial statements that
results in the Participant receiving more compensation under the Award than the
Participant would have received absent the incorrect financial statements.
The determination of whether any of the foregoing events has occurred and the
extent of the application of this Section to the Participant and this Award
shall be determined by the Committee in its sole discretion.
7.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award Notice shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Committee set forth in
Section 3 of the Plan.
8.    Transferability. This Award is personal to the Participant, is
non-assignable and is not transferable by Participant in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution. The Stock to be issued upon the settlement of this Award to the
Participant shall be issued, during the Participant’s lifetime, only to the
Participant, and thereafter, only to the Participant’s beneficiary. The
Participant may designate a beneficiary by providing written notice of the name
of such beneficiary to the Company, and may revoke or change such designation at
any time by filing written notice of revocation or change with the Company.
9.    No Contract for Continuing Services. Neither the Plan nor this Award
Notice shall be construed as creating any contract for continued services
between the Company or any of its subsidiaries and the Participant and nothing
herein contained shall give the Participant the right to be retained as an
employee or consultant of the Company or any of its subsidiaries.
10.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
11.    Mandatory Arbitration. The Participant and the Company agree that any
dispute or claim arising out of or in any way related to (i) the Participant’s
employment with the Company, and/or (ii) this Agreement or any breach hereof,
this Award, the Plan and/or any actions taken under the Plan, to the fullest
extent permitted by law, shall be submitted to and resolved by confidential,
binding arbitration by a single, neutral arbitrator. The arbitration shall be
held in the county where the Company has an office at which the Participant
provides services (for remote Participants, the nearest county where the Company
has an office) or any other locale to which the parties jointly agree. The
arbitration shall be administered by and under the auspices of JAMS in
accordance with the then-current Employment


3



--------------------------------------------------------------------------------




Arbitration Rules & Procedures of JAMS (which are available at
www.jamsadr.com/rules-employment). Arbitrator selection and discovery shall be
conducted pursuant to the JAMS Rules. The arbitrator shall issue a written award
setting forth the essential findings and conclusions on which the award is
based, which shall be final and binding and judgment thereon may be entered in
any court of competent jurisdiction. Other than an amount equal to the fee for
filing such an action in the local state court, which amount the Participant
shall pay toward the costs of the arbitration, the Company shall bear the
administrative, filing and forum costs of the arbitration, including the JAMS
administrative fees and the arbitrator’s fees. Except as otherwise provided by
law or in the arbitrator’s ruling, each party shall otherwise bear its own
respective attorneys’ fees and costs of the arbitration. The Participant and the
Company agree that each may bring claims against the other only in an individual
capacity, and not as a plaintiff, claimant or class member in any purported
class action, collective action or other representative proceeding, or otherwise
seeking to represent the interests of any other person. This agreement to
arbitrate shall survive any separation of the Participant’s employment.
Notwithstanding the foregoing, nothing herein or otherwise shall preclude the
Company from pursuing a court action for the purpose of obtaining a temporary
restraining order or other injunctive relief to enforce any restrictive
covenants the Participant has with or for the benefit of the Company.
12.    General Release of Claims by the Participant.
(a)    As a condition of and in consideration for the promises made by the
Company herein, including without limitation to provide the Award hereunder, the
Participant hereby knowingly and voluntarily releases and discharges to the
fullest extent permitted by law the Company and its past, present and future
parents, subsidiaries, affiliates, and related entities, any and all of its or
their past, present or future directors, shareholders, officers, executives,
employees, and/or agents, and/or its and their respective predecessors,
successors, and assigns (individually and collectively, the “Company
Releasees”), from and with respect to any and all claims and causes of action
whatsoever, in law or in equity, known or unknown, which the Participant ever
had, has or may have against the Company and/or any or all of the other Company
Releasees for, upon, or by reason of any matter whatsoever up to the date on
which the Participant signs this Agreement (individually and collectively,
“Claims”). The parties intend the foregoing to be a general release of any and
all Claims to the fullest extent permissible by law. Notwithstanding the
foregoing, nothing herein is a release by the Participant of (A) any rights or
Claims with respect to accrued and vested benefits and/or previously awarded
equity interests, subject in each instance to the terms and conditions of any
applicable plan, grant, and/or agreement pertaining to such benefits, awards or
interests and applicable law, (B) any rights or Claims arising under or to
enforce this Agreement, or (C) any rights or Claims that, under applicable law,
cannot lawfully be released by private agreement or otherwise.
(b)    FOR CALIFORNIA RESIDENTS ONLY: In granting the foregoing release, the
Participant acknowledges that he/she has been advised to consult with legal
counsel and is familiar with the provision of California Civil Code Section
1542, a statute that otherwise prohibits the release of unknown claims, which
provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


4



--------------------------------------------------------------------------------




Being aware of said Code section, the Participant hereby expressly waives any
rights the Participant may have thereunder, as well as under any other state or
federal statutes or common law principles of similar effect.
(c)    Nothing contained in this Agreement (including the foregoing general
release) limits the Participant’s ability to file a charge or complaint with any
federal, state or local governmental agency, commission or regulatory entity (a
“Government Agency”). If the Participant files any charge or complaint with any
Government Agency, if any Government Agency pursues any charge or claim on the
Participant’s behalf, or if any other third party pursues any claim or charge on
the Participant’s behalf, the Participant waives any right to monetary or other
individualized relief (either individually, or as part of any collective or
class action); provided, however, that nothing in this Agreement limits any
right the Participant may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission. The Participant
represents that he/she is not aware of any unlawful conduct or violations of any
federal, state or local law, rule or regulation by the Company and/or any other
Company Releasees or any basis to bring a charge or complaint to any Government
Agency.
13.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
14.    Severability. If any provision(s) hereof shall be determined to be
illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.
15.    Counterparts. For the convenience of the parties and to facilitate
execution, this document may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
16.    Time to Review and Accept; Right to Revoke; Effective Date. The
Participant is advised by the Company to consult with an attorney in connection
with this Agreement. The Participant understands that as part of his/her
agreement to release Claims against the Company and the other Company Releasees,
the Participant is releasing Claims for age discrimination under the federal Age
Discrimination in Employment Act (the “ADEA”). ACCORDINGLY, THE PARTICIPANT HAS
THE RIGHT, AND ACKNOWLEDGES THAT HE/SHE HAS BEEN GIVEN THE OPPORTUNITY, TO
REVIEW AND CONSIDER THIS AGREEMENT FOR A PERIOD OF TWENTY-ONE (21) DAYS FROM THE
PARTICIPANT’S RECEIPT OF THIS AGREEMENT BEFORE SIGNING IT (THE “REVIEW PERIOD”).
To accept this Agreement and the Award granted hereunder, the Participant must
return a signed original or signed .pdf copy of this Agreement to: [NAME, TITLE,
ADDRESS; E-MAIL ADDRESS] at any time before the end of the Review Period. If the
Participant signs this Agreement before the end of the Review Period, the
Participant acknowledges that such decision was voluntary and that he/she had
the opportunity to consider this Agreement for the full Review Period. For the
period of seven (7) days from the date when the Participant signs this
Agreement, the Participant has the right to revoke this Agreement by written
notice to [NAME, TITLE, ADDRESS; E-MAIL ADDRESS], provided such notice is
delivered so that it is received at or before the expiration of the 7-day
revocation period. This Agreement shall not become effective or enforceable
during the revocation period. If timely accepted and not revoked by the
Participant prior to the end of


5



--------------------------------------------------------------------------------




the revocation period, this Agreement shall become effective on the first
business day following the expiration of the revocation period (the “Effective
Date”). If not timely accepted or if (after timely signing) the Participant
revokes prior to the expiration of the revocation period, this Agreement shall
not become effective and the Participant will not be entitled to or receive the
Award granted hereunder and/or such Award shall be rescinded.
17.    Knowing and Voluntary Agreement. By signing this Agreement, the
Participant acknowledges and represents that the Participant (a) has carefully
read this Agreement in its entirety; (b) is hereby advised by the Company in
writing to consult with an attorney of the Participant’s choice before signing
this Agreement; (c) has been afforded and has had a full and reasonable
opportunity and period of time of at least 21 days to consider the terms and
conditions of this Agreement; (d) fully understands the meaning and
significance, and consequences, of all of the terms and conditions of this
Agreement (including without limitation the general release given by the
Participant in this Agreement); and (e) is signing this Agreement knowingly,
voluntarily and of the Participant’s own free will and with the intent to be
fully bound hereby.


anssexhibit1017201912_image1.jpg [anssexhibit1017201912_image1.jpg]ANSYS, Inc.


By:                    
Name: Ajei S. Gopal    
Title: President and CEO
The foregoing Award is hereby accepted and the terms and conditions of this
Agreement are hereby agreed to by the undersigned. Electronic acceptance of this
Award pursuant to the Company’s instructions to the Participant (including
through an online acceptance process) is acceptable.
Dated:                                              
Participant’s signature


Participant’s name and address:
%%FIRST_NAME%-% %%LAST_NAME%-%
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%ADDRESS_LINE_3%-%
%%CITY%-% %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%


6



--------------------------------------------------------------------------------








Exhibit A
ANSYS, INC.
FIFTH AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
1.Purpose
This Fifth Amended and Restated Long-Term Incentive Plan (the “Plan”) is
intended to provide an incentive for superior work and to motivate executives
and employees of ANSYS, Inc. (the “Company”) toward even higher achievement and
business results, to tie their goals and interests to those of the Company and
its stockholders and to enable the Company to attract and retain highly
qualified executives and employees. The Plan is for the benefit of Participants
(as defined below). Awards made under this Plan constitute Restricted Stock Unit
Awards under Section 11 of the Company’s Fifth Amended and Restated 1996 Stock
Option and Grant Plan (the “1996 Option Plan”) and shall be granted under, and
subject to, the terms of the 1996 Option Plan.
2.Definitions
For purposes of this Plan:
(a)
“Award” means a grant to a Participant hereunder. From and after a Change in
Control, any references to an Award shall mean the fixed number of Restricted
Stock Units eligible to be earned by a Participant, as determined by the
Committee pursuant to Section 6 hereof.

(b)
“Award Notice” means a notice or agreement provided to a Participant that sets
forth the terms, conditions and limitations of the Participant’s participation
in this Plan, including, without limitation, the Participant’s Target Award.

(c)
“Board” means the Board of Directors of the Company.

(d)
“Cause” means, and shall be limited to a determination by the Company that the
Participant’s employment shall be terminated as a result of any one or more of
the following events:

(i)    any material breach by the Participant of any agreement between the
Participant and the Company; or
(ii)    the conviction of, indictment for or plea of nolo contendere by the
Participant to a felony or a crime involving moral turpitude; or
(iii)    any material misconduct or willful and deliberate non-performance
(other than by reason of disability) by the Participant of the Participant’s
duties to the Company; or


7



--------------------------------------------------------------------------------




(iv)    willful failure to cooperate with a bona fide internal investigation or
an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation.
(e)
“Change in Control” means any of the following:

(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or
(ii)    the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).
(f)
“Change in Control Date” means with respect to each Change in Control
Performance Measurement Period, the last day of the month immediately preceding
the effective date of the Change in Control.

(g)
“Change in Control Performance Measurement Period” means the Performance
Measurement Period that is shortened by the Committee such that such period
shall be deemed to have concluded as of the Change in Control Date.



8



--------------------------------------------------------------------------------




(h)
“Change in Control Terminating Event” means during the 18-month period following
the occurrence of a Change in Control, any of the following events: (i)
termination by the Company of the Participant’s employment for any reason other
than for Cause, death or disability; or (ii) the termination by the Participant
of his or her employment with the Company for Good Reason. Notwithstanding the
foregoing, a Change in Control Terminating Event shall not be deemed to have
occurred herein solely as a result of the Participant being an employee of any
direct or indirect successor to the business or assets of the Company.

(i)
“Closing Index Value” means the Performance Measurement Index Value as of the
last day of the Performance Measurement Period.

(j)
“Closing Stock Price” means the Stock Price as of the last day of the
Performance Measurement Period.

(k)
“Code” means Internal Revenue Code of 1986, as amended.

(l)
“Committee” means the Compensation Committee of the Board.

(m)
“Effective Date” means as of January 1, 2019.

(n)
“Good Reason” means that the Participant has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:

(i)    a material diminution in the Participant’s responsibilities, authority or
duties; or
(ii)    a material reduction in the Participant’s Base Salary and Target Bonus
except for across-the-board salary reductions similarly affecting all or
substantially all management employees; or
(iii)    a material change in the geographic location at which the Participant
is principally employed.
For purposes of this Section 2(n)(i), a change in the reporting relationship, or
a change in a title will not, by itself, be sufficient to constitute a material
diminution of responsibilities, authority or duty.
(o)
“Good Reason Process” means:

(i)    the Participant reasonably determines in good faith that a “Good Reason”
condition has occurred;
(ii)    the Participant notifies the Company in writing of the occurrence of the
Good Reason condition within 60 days of the first occurrence of such condition;
(iii)    the Participant cooperates in good faith with the Company’s efforts,
for a period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition;
(iv)    notwithstanding such efforts, the Good Reason condition continues to
exist following the Cure Period; and


9



--------------------------------------------------------------------------------




(v)    the Participant terminates his or her employment within 30 days after the
end of the Cure Period.
If the Company cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.
(p)
“Initial Index Value” means, the Performance Measurement Index Value as of
January 1 of the first calendar year in any Performance Measurement Period.

(q)
“Initial Stock Price” means the Stock Price as of January 1 of the first
calendar year in any Performance Measurement Period.

(r)
“Participant” means an executive or employee of the Company selected by the
Committee to participate in the Plan.

(s)
“Performance Measurement Index” means the NASDAQ Composite Index (^IXIC), or, in
the event such index is discontinued or its methodology significantly changed, a
comparable index selected by the Committee in good faith.

(t)
“Performance Measurement Index Value” means, with respect to any date, the
average value of the Performance Measurement Index for the ten consecutive
trading days immediately preceding such date.

(u)
“Performance Measurement Period” means a three-year period commencing on January
1 and ending on the third December 31 thereafter. There shall be overlapping
Performance Measurement Periods. The first Performance Measurement Period under
the Plan will commence on January 1, 2019 and subsequent Performance Measurement
Periods will commence on each January 1 thereafter while the Plan is effective.

(v)
“Performance Multiplier” means the percentage between 0% and 200% by which the
applicable portion of the Target Award is multiplied to determine the number of
credited Restricted Stock Units for the Performance Measurement Period.

(w)
“Restricted Stock Units” means the stock units of the Company to be settled in
shares of Stock.

(x)
“Stock” means the Company’s common stock, par value $0.01 per share.

(y)
“Stock Price” means, as of a particular date, the average closing price of one
share of Stock for the ten consecutive trading days ending on, and including,
such date; provided however, that in the event of a Change in Control of the
Company, the Stock Price shall equal the fair market value, as determined by the
Committee in its discretion, of the total consideration paid or payable in the
transaction resulting in the Change in Control for one share of Stock.

(z)
“Target Award” means the target number of Restricted Stock Units that comprise a
Participant’s Award for each Performance Measurement Period, as set forth in the
Participant’s Award Notice.



10



--------------------------------------------------------------------------------




(aa)
“Total Shareholder Return” means, with respect to a Performance Measurement
Period, the total percentage return per share, achieved by the Stock assuming
contemporaneous reinvestment in the Stock of all dividends and other
distributions (excluding dividends and distributions paid in the form of
additional shares of Stock) at the closing price of one share of Stock on the
date such dividend or other distribution was paid, based on the Initial Stock
Price, and the Closing Stock Price for the last day of the applicable
Performance Measurement Period.

3.Administration
(a)    The Plan shall be administered by the Committee. The Committee shall have
the discretionary authority to make all determinations (including, without
limitation, the interpretation and construction of the Plan and the
determination of relevant facts) regarding the entitlement to any Award
hereunder and the amount of any Award to be paid under the Plan (including the
number of shares of Stock issuable to any Participant), provided such
determinations are made in good faith and are consistent with the purpose and
intent of the Plan. In particular, but without limitation and subject to the
foregoing, the Committee shall have the authority:
(i)    to select Participants under the Plan;
(ii)    to determine the number and length of each Performance Measurement
Period;
(iii)    to determine the Target Award and any formula or criteria for the
determination of the Target Award for each Participant;
(iv)    to determine the terms and conditions, not inconsistent with the terms
of this Plan, which shall govern Award Notices and all other written instruments
evidencing an Award hereunder, including the waiver or modification of any such
conditions;
(v)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and
(vi)    to interpret the terms and provisions of the Plan and any Award granted
under the Plan (and any Award Notices or other agreements relating thereto) and
to otherwise supervise the administration of the Plan.
(b)    Notwithstanding anything herein to the contrary, the Committee may, in
its discretion, make appropriate adjustments to any Award, any Target Award, any
Initial Stock Price, any Closing Stock Price or the Total Shareholder Return for
any period in connection with or as a result of any of the following events
which occur or have occurred after the Effective Date: reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in the Company’s capital stock, if the outstanding
shares of Stock are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such shares of Stock or other
securities.
(c)    Subject to the terms hereof, all decisions made by the Committee pursuant
to the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No


11



--------------------------------------------------------------------------------




member of the Board or the Committee, nor any officer or employee of the Company
acting on behalf of the Board or the Committee shall be personally liable for
any action, determination or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board or Committee and each and any
officer or employee of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.
4.Determination and Payment of Awards
(a)    Measurement Period Target. Each Participant’s Award Notice shall specify
such Participant’s Target Award, and the portion of which shall be eligible to
be credited for the Performance Measurement Period (the “Measurement Period
Target”). The Target Award shall be expressed as a number of Restricted Stock
Units. The percentage of the Measurement Period Target that is eligible to be
credited shall be determined by reference to the Company’s performance for the
Performance Measurement Period as measured by the Total Shareholder Return
relative to the percentage appreciation of the Performance Measurement Index for
such calendar year or years. The percentage appreciation of the Performance
Measurement Index shall be established by comparing the Initial Index Value to
the Closing Index Value.
(b)    Performance Multiplier: If Total Shareholder Return for a Performance
Measurement Period is less than the Performance Measurement Index, the
Performance Multiplier shall be 100% minus A, where A is (the amount by which
the Performance Measurement Index exceeds Total Shareholder Return) times three;
provided however that the Performance Multiplier shall be zero if A results in a
number greater than 75. If Total Shareholder Return for a Performance
Measurement Period, is equal to the Performance Measurement Index, the
Performance Multiplier shall be 100%. If Total Shareholder Return for a
Performance Measurement Period is greater than the Performance Measurement
Index, the Performance Multiplier is 100% plus B, where B is (the amount by
which Total Shareholder Return exceeds the Performance Measurement Index) times
two.
In no event will any portion of a Participant’s Target Award be credited for a
Performance Measurement Period in which either: (A) the Performance Multiplier
calculates to a number of less than 25% (i.e., in such event the Performance
Multiplier shall be 0% for such Performance Measurement Period); or (ii) both
absolute Total Shareholder Return and relative Total Shareholder Return (i.e.,
where Total Shareholder Return is less than the Performance Measurement Index)
are negative. For purposes of clarity, see the following examples:


a1017.gif [a1017.gif]
Notwithstanding the foregoing, in no event shall the Performance Multiplier be
less than 0% or exceed 200%, regardless of a Total Shareholder Return that would
result in a Performance Multiplier of less than 0% or in excess of 200%.
Notwithstanding the foregoing, if the Total Shareholder Return in a Performance
Measurement Period is a negative percentage, then a maximum of 100% of the
Measurement Period Target may be credited for such period, even if the Total
Shareholder Return relative to the median percentage appreciation (depreciation)
of the Performance Measurement Index would result in a greater Performance
Multiplier.
(c)    Committee Determination. The Committee, at its first meeting following
the conclusion of a Performance Measurement Period, shall determine the actual
number of Restricted Stock Units that will be deemed to have been credited as of
the final day of such Performance Measurement Period. The number of Restricted
Stock Units credited for such period shall equal the Measurement Period Target
multiplied by the Performance Multiplier, subject to the terms and conditions
hereof.
(d)    Vesting and Settlement. Subject to Section 5, as soon as practicable (but
in no event later than 74 days) following the conclusion of the Performance
Measurement Period, the Restricted Stock Units that were credited, if any, for
the Performance Measurement Period will be vested and settled in an equal number
of shares of Stock.
5.Termination of Employment. Unless otherwise provided in any Award Notice or as
provided in Section 6 below, if at any time prior to the conclusion of a
Performance Measurement Period, a Participant’s employment with the Company
terminates for any reason, such Participant shall automatically forfeit the
right to receive any Award credited as of the date of termination of employment.
6.Change in Control. Unless otherwise provided in any Award Notice, upon a
Change in Control of the Company, the following shall occur:


12



--------------------------------------------------------------------------------




(a)    With respect to each Change In Control Performance Measurement Period,
the Committee, in accordance with Section 4, shall determine the actual number
of Restricted Stock Units that are eligible to be credited based on the Total
Shareholder Return for the Change in Control Performance Measurement Period
relative to the median percentage appreciation of the Performance Measurement
Index for such Change in Control Performance Measurement Period and such Award
shall not be deemed fully vested until the conclusion of the Performance
Measurement Period, subject to the continued employment of the Participant
through such date. For example, if a Change in Control occurs during the
eleventh month of the Performance Measurement Period, the Committee shall
determine the number of Restricted Stock Units that are eligible to be credited
with respect to the applicable Change in Control Performance Measurement Period
based on performance for such period, but the Award shall not be deemed vested
and will not be settled until the end of the full 36 month Performance
Measurement Period. For the avoidance of doubt, since the Plan contemplates
overlapping Performance Measurement Periods, there may be up to three different
Change In Control Performance Measurement Periods.
(b)    In the event that subsequent to a Change in Control, a Participant’s
employment with the Company terminates for any reason other than a Change in
Control Terminating Event, such Participant shall automatically forfeit the
right to receive all outstanding Awards that have been credited as of the date
of termination of employment.
(c)    In the event a Change in Control Terminating Event occurs with respect to
a Participant, all outstanding Awards held by such Participant shall immediately
vest and become payable.
(d)    If as a result of a Change in Control, no Stock remains outstanding and
the surviving corporation (or its ultimate parent) does not agree to convert the
Awards into a number of restricted stock units of equivalent value of the
surviving corporation (or its ultimate parent), then the Awards shall be
converted to a dollar value based on the Stock Price.
7.Miscellaneous
(a)
Amendment and Termination. The Company reserves the right to amend or terminate
the Plan at any time in its discretion without the consent of any Participants,
but no such amendment shall adversely affect the rights of the Participants with
regard to outstanding Awards. In the event the Plan is terminated, the Company
shall determine the Awards payable to Participants based on the Total
Shareholder Return relative to the Performance Measurement Index for each
Performance Measurement Period ending on the date of Plan termination. The
Awards for each Performance Measurement Period shall be further prorated to
reflect the shortened Performance Measurement Period.

(b)
No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company or any of its
subsidiaries and any Participant and nothing herein contained shall give any
Participant the right to be retained as an employee or consultant of the Company
or any of its subsidiaries.

(c)
No Transfers. A Participant’s rights in an interest under the Plan may not be
assigned or transferred.



13



--------------------------------------------------------------------------------




(d)
Unfunded Plan. The Plan shall be unfunded and shall not create (or be construed
to create) a trust or separate fund. Likewise, the Plan shall not establish any
fiduciary relationship between the Company or any of subsidiaries or affiliates
and any Participant. To the extent that any Participant holds any rights by
virtue of an Award under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company or any of its subsidiaries.

(e)
Governing Law. The Plan and each Award Notice awarded under the Plan shall be
construed in accordance with and governed the laws of the State of Delaware,
without regard to principles of conflict of laws of such state.

(f)
Tax Withholding. Any issuance of shares of Stock to a Participant shall be
subject to tax withholding. The minimum tax withholding obligation shall be
satisfied through a net issuance of shares. The Company shall withhold from
shares of Stock to be issued to the Participant a number of shares of Stock with
an aggregate fair market value that would satisfy the minimum withholding amount
due.

(g)
Construction. Wherever appropriate, the use of the masculine gender shall be
extended to include the feminine and/or neuter or vice versa; and the singular
form of words shall be extended to include the plural; and the plural shall be
restricted to mean the singular.

(h)
Headings. The Section headings and Section numbers are included solely for ease
of reference. If there is any conflict between such headings or numbers and the
text of this Plan, the text shall control.

(i)
Effect on Other Plans. Nothing in this Plan shall be construed to limit the
rights of Participants under the Company’s or its subsidiaries’ benefit plans,
programs or policies.

(j)
Effective Date. The Plan shall be effective as of the Effective Date.

8.Section 409A.
(a)
All payments and benefits described in this Plan are intended to constitute a
short term deferral for purposes of Section 409A of the Internal Revenue Code of
1986, as amended. To the extent that any payment or benefit described in this
Plan constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Participant’s termination of employment, then such payments or benefits shall be
payable only upon the Participant’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).

(b)
The parties intend that this Plan will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Plan is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Plan may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in



14



--------------------------------------------------------------------------------




order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(c)
The Company makes no representation or warranty and shall have no liability to
the Participant or any other person if any provisions of this Plan are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.





15



--------------------------------------------------------------------------------






INTERNATIONAL APPENDIX


Additional Terms and Conditions




Terms and Conditions


This International Appendix includes additional terms and conditions that govern
the award granted to you under the Plan for your country. Certain capitalized
terms used but not defined in this International Appendix have the meanings set
forth in the Plan and the Agreement that relate to your award. By acceptance of
the award you agree to be bound by the terms and conditions contained in the
paragraphs below in addition to the terms of the Plan and the Agreement and the
terms of any other document that may apply to you and your award.


Notifications


This International Appendix also includes information regarding issues of which
you should be aware with respect to participation in the Plan. The information
is based on the securities, exchange control, and other laws in effect in the
respective countries as of the date set forth above. Such laws are often complex
and change frequently. As a result, it is strongly recommended that you not rely
on the information in this International Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time you vest in your award or
sell shares acquired under the Plan.


The information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result. In addition, please note that the requirements may differ for
residents and non-residents. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment to another country after
the award was granted to you, or are considered a resident of another country
for local law purposes, the information contained herein may not apply.


Provisions Applicable to all International Awards


Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data by and among, as applicable, the Company, its subsidiaries and
affiliates, for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant hereby
understands that the Company, its subsidiaries and affiliates hold (but only
process or transfer to the extent required or permitted by local law) certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted


16



--------------------------------------------------------------------------------




Stock Units or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
hereby understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Participant’s country or elsewhere (including
countries outside of the European Economic Area such as the United States of
America), and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant hereby
understands that the Participant may request a list with the names and addresses
of any potential recipients of the Data by contacting the Participant’s local
human resources representative. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares acquired upon exercise. The
Participant hereby understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan and in accordance with local law. The Participant hereby understands
that the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
The Participant hereby understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant hereby understands that the
Participant may contact the Participant’s local human resources representative.
Nature of Grant. In accepting the grant of Restricted Stock Units, the
Participant acknowledges that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;
(b)    the grant of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;
(c)    all decisions with respect to future Restricted Stock Units, if any, will
be at the sole discretion of the Company;


17



--------------------------------------------------------------------------------




(d)    the Participant’s participation in the Plan will not create a right to
further employment with the Participant’s employer (the “Employer”) and shall
not interfere with the ability of the Employer to terminate the Participant’s
employment relationship;
(e)    the Participant is voluntarily participating in the Plan;
(f)    the Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which is outside the scope of the Participant’s
employment contract, if any;
(g)    the Restricted Stock Units are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer;
(h)    in the event that the Participant is not an employee of the Company, the
grant of Restricted Stock Units will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the grant of
Restricted Stock Units will not be interpreted to form an employment contract
with the Employer or any subsidiary or affiliate of the Company;
(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(j)    if the Participant vests in the Restricted Stock Units and obtains
Shares, the value of those Shares may increase or decrease in value;
(k)    in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
Shares acquired resulting from termination of the Participant’s employment by
the Company or the Employer, and the Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Agreement, the Participant will be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and
(l)    in the event of termination of the Participant’s employment,
Participant’s right to receive the Restricted Stock Units and vest in the
Restricted Stock Units under the Plan, if any, will terminate effective as of
the date that the Participant is no longer actively employed.
Country-Specific Language
Below please find country-specific language that applies to you if you are a
citizen or resident of one of the following countries: Belgium, Canada, China,
France, Germany, Greece, India, Ireland, Italy, Japan, Poland, Singapore, South
Korea, Spain, Sweden, Switzerland, Taiwan and United Kingdom.
BELGIUM


18



--------------------------------------------------------------------------------






Notifications


Tax Reporting Information. Participants are required to report any bank accounts
opened and maintained outside Belgium on their annual tax return.




CANADA


Terms and Conditions


Restricted Stock Units Settled in Shares Only. Notwithstanding anything to the
contrary in the Plan and/or the Agreement, you understand that any Restricted
Stock Units granted to you shall be paid in shares only and do not provide any
right for you to receive a cash payment.


The following provision will apply to residents of Quebec:


Language Consent. The parties to the Agreement have expressly required that the
Agreement and all documents and notices relating to the Agreement be drafted in
English.


Les parties aux présentes ont expressément exigé que la présente convention et
tous les documents et avis qui y sont afférents soient rédigés en anglais.


Notifications


Additional Restrictions on Resale. In addition to the restrictions on resale and
transfer noted in Plan materials, securities purchased under the Plan may be
subject to certain restrictions on resale imposed by Canadian provincial
securities laws. Participants are encouraged to seek legal advice prior to any
resale of such securities. In general, Participants resident in Canada may
resell their securities in transactions carried out on exchanges outside of
Canada.
Tax Reporting. The Tax Act and the regulations thereunder require a Canadian
resident individual (among others) to file an information return disclosing
prescribed information where, at any time in a tax year, the total cost amount
of such individual’s “specified foreign property” (which includes shares)
exceeds Cdn.$100,000. Participants should consult their own tax advisor
regarding this reporting requirement.




CHINA


Due to Chinese legal requirements, Shares of ANSYS, Inc. acquired under any
company equity plans must be maintained in the designated brokerage account
until the Shares are sold through the designated brokerage account with the net
sales proceeds being paid to you through your current or most recent PRC
employer.  As a condition of the grant of PSUs, to the extent that you hold any
Shares on the date that is six (6) months after the date of your termination of
active employment with ANSYS and its subsidiaries and affiliates, you authorize
E*Trade Financial Corporate Services, Inc. (or any successor broker designated
by ANSYS) to sell such Shares on your behalf at that time or as soon as is
administratively practical thereafter.


19



--------------------------------------------------------------------------------





Under local law, Participant is required to repatriate to China the proceeds
from your participation in any company equity Plans, including proceeds from the
sale of Shares acquired through PSU lapses and any dividends or dividend
equivalents paid to you through a special exchange control account established
by ANSYS or one of its subsidiaries or affiliates in China.  You hereby agree
that any proceeds from your participation in the Plan may be transferred to such
special account prior to being delivered to you through your current or most
recent PRC employer.  Further, if the proceeds from your participation in the
Plan are converted to local currency, you acknowledge that the Company
(including its subsidiaries and affiliates) are under no obligation to secure
any currency conversion rate, and may face delays in converting the proceeds to
local currency due to exchange control restrictions in China.  You agree to bear
the risk of any currency conversion rate fluctuation between the date that your
proceeds are delivered to the special exchange control account and the date of
conversion of the proceeds to local currency.  

ANSYS reserves the right to impose such further restrictions or conditions as
may be necessary to comply with changes in applicable local laws in China.

Please note that the above provisions will apply to all PSUs granted to you
under a company equity plan.  


If you are not a PRC national, the above provision will apply to you to the
extent approved by SAFE or its local branch office in accordance with local
laws.




FRANCE


Notifications


Exchange Control Information. If a Participant imports or exports cash (e.g.,
sale proceeds received under the Plan) with a value equal to or exceeding
€10,000 and does not use a financial institution to do so, Participant must
submit a report to the customs and excise authorities. If Participant maintains
a foreign bank account, Participant is required to report such account to the
French tax authorities when filing his/her annual tax return.




GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If a Participant uses a German bank
to transfer a cross-border payment in excess of €12,500 in connection with the
sale of Shares acquired under the Plan, the bank will file the report for the
Participant.




INDIA


Terms and Conditions


20



--------------------------------------------------------------------------------






Repatriation of Proceeds. You understand that you must repatriate any proceeds
from the sale of Shares acquired upon vesting of the Restricted Stock Units to
India and convert the proceeds into local currency within 90 days of receipt.
You will receive a foreign inward remittance certificate (“FIRC”) from the bank
where you deposit the foreign currency. You should maintain the FIRC as evidence
of the repatriation of funds in the event the Reserve Bank of India or your
employer requests proof of repatriation.


Notifications


Tax Information. The amount subject to tax at vesting may partially be dependent
upon a valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.




IRELAND


Notifications


Director Notification Requirement.  If you are a director or a shadow director
or secretary of an Irish affiliate of Ansys, pursuant to Section 53 of the Irish
Company Act of 1990, and you own more than a 1% interest in Ansys, you must
notify the Irish affiliate of Ansys in writing within five business days of
receiving or disposing of an interest in Ansys (e.g., stock options, RSUs,
shares, etc.) or within five business days of the event giving rise to the
notification requirement, or within five days of becoming a director, shadow
director or secretary if such an interest exists at that time.  This
notification requirement also applies with respect to the interests of a spouse
or minor child, whose interests will be attributed to the director, shadow
director or secretary.




ITALY


Notifications


Exchange Control Information. By September 30th of each year, the Participants
are required to report on their annual tax return (Form RW) any foreign
investments (including proceeds from the sale of Shares acquired upon vesting)
held outside of Italy if the investment may give rise to income in Italy.
However, deposits and bank accounts held outside of Italy only need to be
disclosed if the value of the assets exceeds €10,000 during any part of the tax
year.


With respect to Shares received upon vesting of the Restricted Stock Units, the
Participants must report (i) the value of the Shares at the beginning of the
year or on the day the Participant acquired the Shares, whichever is later; and
(ii) the value of the Shares when sold, or if the Participant still owns the
Shares at the end of the year, the value of the Shares at the end of the year.
The value to be reported is the fair market value of the Shares on the
applicable dates mentioned above.




JAPAN


21



--------------------------------------------------------------------------------






Notifications


Exchange Control Information. If you acquire Shares valued at more than
¥100,000,000 in a single transaction, you must file a Securities Acquisition
Report with the Ministry of Finance through the Bank of Japan within 20 days of
the acquisition of the Shares.




POLAND


Notifications


Exchange Control Information. While you are responsible for any exchange control
filings, no advance foreign exchange permit is required for the acquisition,
holding or disposal of Shares. However, if the value of your Shares exceeds the
equivalent of PLN 7,000,000, you will have to notify the National Bank of Poland
of such holdings on a quarterly basis. If such reporting obligation applies to
you and your shareholding exceeds 10% of the Company’s total voting stock, you
will also be required to notify the National Bank of Poland by the end of May of
each subsequent year.


Exchange Control Information. If a Polish resident transfers funds in excess of
€15,000 into Poland, the funds must be transferred via a Polish bank account or
financial institution. Polish residents are required to retain the documents
connected with a foreign exchange transaction for a period of five years, as
measured from the end of the year in which such transaction occurred.


SINGAPORE


Notifications


Director Notification Requirement - If you are a director, associate director or
shadow director of a Singapore affiliate of the Company, you are subject to
certain notification requirements under the Singapore Companies Act.  Among
these requirements is an obligation to notify the Singaporean affiliate in
writing when you receive an interest in shares (e.g., RSUs or Shares) in the
Company or any related companies.  In addition, you must notify the Singapore
affiliate when you sell Shares or any related company (including when you sell
Shares acquired through vesting of your RSU or pursuant to any other Award
granted under the Plan).  These notifications must be made within two business
days of acquiring or disposing of any interest in shares of the Company or any
related company.  In addition, a notification must be made of your interests in
shares of the Company or any related company within two business days of
becoming a director.
Securities Law Information - The grant of the Awards is being made pursuant to
the “Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  As a result, the grant is exempt
from the prospectus and registration requirements under Singaporean law and is
not made with a view to the underlying Shares being subsequently offered for
sale to any other party. The Plan has not been, and will not be, lodged or
registered as a prospectus with the Monetary Authority of Singapore.




22



--------------------------------------------------------------------------------




SOUTH KOREA


Notifications


Exchange Control Information. If you receive US$500,000 or more from the sale of
underlying Shares, Korean exchange control laws require you to repatriate the
proceeds to South Korea within 18 months of sale.




SPAIN


Notifications


Exchange Control Information. All acquisitions of foreign shares by Spanish
residents must comply with exchange control regulations in Spain. Because of
foreign investment requirements, the acquisition of Shares upon vesting of the
Restricted Stock Units must be declared for statistical purposes to the Spanish
Direccion General de Politica Comercial y de Inversiones Extranjeras (the
“DGPCIE”). If you acquire Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGPCIE for you. Otherwise, you must make the declaration by filing a form with
the DGPCIE.


If you import the Shares acquired upon vesting of the Restricted Stock Units
into Spain, you must declare the importation of the share certificates to the
DGPCIE.


In addition, you must also file a declaration of the ownership of the Shares
with the Directorate of Foreign Transactions each January while the shares are
owned. These filings are made on standard forms furnished by the Directorate of
Foreign Transactions.


When you receive any foreign currency payments (i.e., as a result of the sale of
the Shares), you must inform the institution receiving the payment of the basis
upon which such payment is made and provide certain specific information (e.g.,
name, address, and fiscal identification number; the name and corporate domicile
of the company; the amount of the payment; the type of foreign currency
received; the country of origin; and the reason for the payment).


Tax Reporting. If you hold assets (e.g., cash or shares in a bank or brokerage
account) or rights outside Spain that exceed €50,000 per type of asset, you must
file a Form 720 with the Spanish Tax Authorities by April 30th of each year.




SWITZERLAND


Notifications


Securities Law Information. The offer of the Restricted Stock Units is
considered a private offering in Switzerland and is not subject to registration
in Switzerland.






23



--------------------------------------------------------------------------------




TAIWAN


Notifications


Exchange Control Information. Taiwan’s foreign exchange control regulations may
have an impact on the grant and vesting of the Restricted Stock Units as well as
the repatriation of capital gains realized from the holding or sale of the
underlying Shares. Under current foreign exchange regulations, a Taiwanese
resident can remit up to US $5 million (or an equivalent amount of other foreign
currencies) per year into or out of Taiwan without prior approval from the
Taiwan Central Bank.


If the transaction amount is TWD500,000 or more in a single transaction, you
must submit a Foreign Exchange Transaction Form. If the transaction amount is
US$500,000 or more in a single transaction, you must also provide supporting
documentation to the satisfaction of the remitting bank.




UNITED KINGDOM


Terms and Conditions


(i)    Purpose. This section is to modify those provisions of the Plan in order
for awards made under the Plan, and communications concerning those awards, to
be exempt from provisions of the United Kingdom Financial Services and Markets
Act 2000 (the "FSMA").
(ii)    Application. These provisions shall be used solely to grant awards to
employees of the Company or any member of the same group as the Company resident
and providing services in the United Kingdom. (The term "group" in relation to
the Company shall bear the meaning given to such term in section 421 of the
FSMA.)
(iii)    Restricted Delivery of Awards. Payments of benefits under these
provisions shall be made only in Shares or such other securities of the Company
that may arise from such Shares under the adjustment provisions of the Plan. For
the avoidance of doubt, and without limitation, no cash settlement of awards
(including dividends or dividend equivalent payments in cash) shall be
permissible.
(iv)    Exercise of Restricted Stock Units/Vesting of Awards. The Administrator
may specify, in its discretion, any other conditions of exercise and/or vesting
of awards that will be specified in the award agreement.
(v)    Restricted Transfer of Rights. The persons to whom rights under awards
may be assigned or transferred, whether by will or the laws of descent and
distribution or any transferability of awards shall be limited to a
Participant's children and step-children under the age of eighteen, spouses and
surviving spouses and civil partners and civil partners (within the meaning of
the United Kingdom Civil Partnerships Act 2004) and surviving partners.
(vi)    Tax. All awards will be subject to tax withholding and all references to
"tax" shall be read and construed as including, without limitation, United
Kingdom income tax and primary class 1 (employee's) national insurance
contributions that the Participant's employer is liable to


24



--------------------------------------------------------------------------------




account for and, if so agreed between the Company and the Participant, secondary
class 1 (employer's) national insurance contributions that the Participant's
employer is liable to account for.


25

